DETAILED ACTION
	Claims 1-7 are presented on 10/22/2020 for examination on merits.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.


Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1 recites a wherein clause in the first paragraph of the claim.  The wherein clause is followed by four complete sentences separated by comma, which should have been a conjunction adverb “wherein.”  Similarly, the second and the third paragraphs of the claim are deficient for the same reason as said first paragraph.
Claims 2-7 each similarly recites a wherein clause followed by multiple sentences deficiently in the respective claims for the same reason as claim 1.
Claims 1-2 recite acronym “WMI” for the element of “WMI data” without spelling out the full term.  For formality reasons, appropriate correction is required.
Claims 1-2 recite acronym “Nmap” for the element of “a Nmap network security scanning software” wherein the acronym “Nmap” appears to be a trademark and should be replaced by a generic term.
Claims 1-5 and 7 each recite “MAC” for the element of “MAC data” without spelling out the full term.  Appropriate correction is required.
Claim 6 recites “UUID” for the element of “UUID code” without spelling out the full term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1-2 each contain the trademark/trade name “Nmap”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a network scanner created by Gordon Lyon (also known by his pseudonym Fyodor Vaskovich); see Nmap definition in Wikipedia and, accordingly, the identification/description is indefinite.
Claim 1 recites an optional limitation "each network node being installed with a data reporting software including agent data reporting software and/or WMI data reporting software" unclearly, because in the case that agent data reporting software is not installed, the limitation for “the agent data reporting software reports information” lacks sufficient antecedent basis for this limitation in the claim. 
Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 1.

Allowable Subject Matter
Claims 1-7 are allowable over prior art.  
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the following limitations: “each network node being installed with a data reporting software…wherein… each network node is installed with a mobile network card such that the data reporting software transmits a MAC address of the mobile network card and network node identifying data of the network node to a network node data verification device…[and that] the MAC address and the network node identifying data obtained by the agent data reporting software is assigned with a data reliability degree higher than that of the MAC address and the network node identifying data obtained by the WMI data reporting software… recording the initially obtained network node identifying data and the MAC address into an information device list … according to the comparison result, the network node connection managing device blocks a network connection for the network node when the comparison result indicates a mismatching result, the MAC address and the network node identifying data are with one-to-one-relationship status in the information device list to prevent a network connection for the network node that fraudulently uses the MAC address to request the network connection, and the network node connection managing device allows the network connection for the network node when the comparison result is a matching result” (emphasis added) in combination with other limitations as recited in claim.  

Note that the first closest prior art Kwon (US 20140150049 A1) teaches the use of a white list for storing MAC address to determine unauthorized AP; see par. 0074-0077.  In other words, Kwon discloses the limitations for “recording the initially obtained network node identifying data and the MAC address into an information device list” and “compar[ing] a currently received MAC address and currently received network node identifying data with the MAC address and the network node identifying data in the information device list to generate a comparison result.”  However, Kwon fails to disclose the limitations of “the MAC address and the network node identifying data obtained by the agent data reporting software is assigned with a data reliability degree higher than that of the MAC address and the network node identifying data obtained by the WMI data reporting software” and “the list managing unit is operated to replace the MAC address and the network node identifying data having lower data reliability degree with the MAC address and the network node identifying data having higher data reliability degree” as recited in the claim.

Note that the second closest prior art Dickens (US 20180091974) teaches a network operations center (NOC) that displays computer identification information which typically includes a computer name, IP address, MAC address, and location. In Dickens, the guest enters the required information into the authentication page to register for network access, which may require authorizing a payment and agreeing to terms and conditions by which the permanent machine (MAC) address assigned to the guest computer for access; see par. 0017-0019.  However, Dicken’s MAC address and the network node identifying data is obtained by the agent data reporting software.  There is no use of a data reliability degree compared to that of the MAC address and the network node identifying data obtained by the WMI data reporting software, nor does Dickens have the list managing unit which “is operated to replace the MAC address and the network node identifying data having lower data reliability degree with the MAC address and the network node identifying data having higher data reliability degree” as recited in the claim.
Note that the third closest prior art Xu (CN 109120599 A) discloses a communication management system based on Linux operating system, comprising a server management and software client, wherein the server management can scan all the terminal in the intranet such that the client end will prevent other portable devices, smart USB device such as access network communication. the inserted line, wireless network or hotspot, sharing and illegal connection of terminal host external network card that is forbidden, and the un-authorized USB device access; see the Abstract and description of FIG. 2.  However, Xu fails to discloses in the step of scan all the terminal comprises an agent data reporting software “assigned with a data reliability degree higher than that of the MAC address and the network node identifying data obtained by the WMI data reporting software.”   Xu is also silent about “the list managing unit” which is “operated to replace the MAC address and the network node identifying data having lower data reliability degree with the MAC address and the network node identifying data having higher data reliability degree” as recited in the claim 1.
Therefore, independent claim 1 is allowable. Dependent claims 2-7 are allowed by virtue of their dependencies on claim 1 as they each further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/19/2022